DETAILED ACTION
Summary
Claims 1-10 are pending in the application. Claims 1-10 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities:
Claim 4 recites “a direction in which the device body is capable of moving” in line 4. It should recite “the direction in which the device body is capable of moving”.
Appropriate correction is required.

Claim Interpretation
Claim 1 was amended to state “the operation unit is configured to be operable by a user at different positions in a predetermined direction along the upper surface of the device body by moving the operating unit with the second mating portion of the operating unit mating with the first mating portion”. This is considered a statement of intended use. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). In this case, the prior art need only be capable of the operation unit being used at different positions along the upper surface of the device body, and capable of moving with the second mating portion mated to the first mating portion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to state “a first mating portion having a length larger than that of the operation unit in a predetermined direction along the upper surface of the device body”. It is not clear what “a length larger than that of an operation unit” means. The operation unit is a three dimensional object, and it is not clear what “a length larger than that of the operation unit” would be. Furthermore, the operation unit is “movable and provided separately from the device body”, so the reference to the predetermined direction along the upper surface of the device body does not necessarily map to the directions along the operation unit. For the purposes of examination, the length of the first mating portion will have to be longer than a dimension of the operation unit.
Claim 1 recites “a predetermined direction” in line 14. It is not clear if this is referring the “predetermined direction” set forth in lines 10-11, or if this is setting forth a new predetermined direction. Clarification is required. For the purposes of examination, the former definition will be used. 
Claim 1 recites “configured to be operable by a user at different positions in a predetermined direction along the upper surface of the device body by moving the operating unit with the second mating portion of the operating unit mating with the first mating portion”. It is not clear if the italicized portion refers to how the “user” operates the device, or if it is describing how the operating unit can be moved to different positions. Clarification is required. For the purposes of examination, the latter definition will be used. 
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP 2017-124035 A) in view of Henderson et al. (U.S PGPub 2017/0027541 A1) and Merritt et al. (U.S Patent 8,681,116 B2). Note in the below rejection the attached Machine Translation will be referred to as a convenient English translation of Ishikawa. MPEP 2120(III).
Regarding Claim 1, Ishikawa teaches a medical imaging device [0001] comprising: 
a light source unit (Fig. 1, 12) configured to irradiate a contrast agent inside a subject body with light [0020]+[0034]; 
a detection unit (Fig. 4, 21) configured to detect light emitted from the inside of the subject body  generated by radiation of the light from the light source unit with respect to the subject body [0025]+[0034];
a device body (Fig. 1, 11) provided with the light source unit and the detection unit [0020]+[0035]; 
an operation unit (remote controller) configured to be movable (if the controller is remote, and can also be mounted on the recess, it is movable) and provided separately from the device body to operate the device [0020], and 
wherein an upper surface of the device body is provided with a first mating portion (Fig. 1, 16) [0020]. 
Ishikawa is silent regarding the operation unit has a second mating portion configured to movably mate with the first mating portion in the predetermined direction, and the operation unit is configured to be operable by a user at different positions in a predetermined direction along the upper surface of the device body by moving the operating unit with the second mating portion of the operating unit mating with the first mating portion.
Henderson, in the same realm of endeavor of medical imaging and directed to the same problem of coupling an operation unit to a cart, teaches a portable medical imaging system with a removable operation unit (Abstract). The system contains grooves (first mating portion) (Fig. 5A, 501) on an upper surface of a device body (Fig. 5A, 500) [0071]. The operation unit (Fig. 5A, 100) contains a second mating unit (Fig. 5A, 503)[0071] which can slide on the grooves while coupled (i.e. is movably mated) [0076]. The system of Henderson does not require that the operating unit (the portable ultrasound unit) is secured for the ultrasound unit to function (the engagement members only mechanically secure the operating unit [0072]). 
It would have been obvious to one of ordinary skill in the art to modify the operation unit of Ishikawa so it contains a second mating portion configured to movably mate with the first mating portion, as taught by Henderson, because this provides a substantially easier method for mounting the operation unit on the device body, as recognized by Henderson [0075]. One of ordinary skill in the art would recognize that the combination of references is capable of being operated at different positions in a predetermined direction along the upper surface of the device body as the system of Henderson can slide along the grooves, and does not require the ultrasound control unit to be in a specific spot for the operating unit to function.
Ishikawa is silent regarding the dimensions of the operating unit and that the upper surface is provided with a first mating portion having a length larger than that of the operation unit in a predetermined direction along the upper surface of the device body. However, this amounts to a mere change in size of the operating unit. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.03(IV)(A)). In this case, the medical imaging device would not perform differently if the operating unit has a length less than the first mating unit, and the mating of the operating unit and the first mating unit would not change if the length of the first mating portion is longer than the operating unit.
Alternatively, Merritt, in the same realm of endeavor, teaches a medical device controller with a self-contained mounting structure (Abstract). This length of the operating unit (Fig. 3B, 302) (Col 6, lines 22-30) is less than that of the corresponding structure is mounts to (Fig. 3C, 306) (Col 6, lines 46-51).
I would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the length of the operating unit is less than that of the first mating portion, as taught by Merritt, because this allows the user flexibility in placing the operating device, increasing the ease of use of the device, as recognized by Merritt (Col 6-7, lines 60-8)
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Ishikawa further teaches wherein the upper surface of the device body has the first mating portion (Fig. 1, 16) [0020], the first mating portion being recessed (Fig. 1, 16) [0020].
Ishikawa is silent regarding the operation unit has the second mating portion configured to movably mate with the first mating portion, the second mating portion protruding.
Henderson teaches the system contains grooves (first mating portion) (Fig. 5A, 501) on an upper surface of a device body (Fig. 5A, 500) [0071]. The operation unit (Fig. 5A, 100) contains a second mating unit, which are protruding, (Fig. 5A, 503)[0071] and which can slide on the grooves while coupled (i.e. is movably mated) [0076].
It would have been obvious to one of ordinary skill in the art to modify the operation unit of Ishikawa so it contains a second mating portion configured to movably mate with the first mating portion, as taught by Henderson, because this provides a substantially easier method for mounting the operation unit on the device body, as recognized by Henderson [0075].
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. Ishikawa fails to explicitly teach wherein the first mating portion includes a plurality of first mating portions formed on the upper surface of the device body.
Henderson further teaches that two grooves (first mating portions) are used (Fig. 5A, 501) [0070].
It would have been obvious to one of ordinary skill in the art to modify the operation unit of Ishikawa so it contains a plurality of first mating portions formed on the upper surface of the device body, as taught by Henderson, because this provides a substantially easier method for mounting the operation unit on the device body, as recognized by Henderson [0075].
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Ishikawa further teaches wherein a contrast agent capable of being used inside a subject body includes a fluorescent agent [0033],
the light source unit is configured to irradiate the fluorescent agent inside the subject body with near-infrared excitation light [0035], and 
the detection unit is configured to detect near-infrared fluorescence generated by radiation of the near-infrared excitation light from the light source unit and emitted from the inside of the subject body [0038].

Claims 3, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Henderson and Merritt as applied to claim 2 above, and further in view of Cole et al. (U.S PGPub 2011/0256024 A1).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Ishikawa further teaches wherein the recessed first mating portion is slot-shaped and is substantially linearly extended along a predetermined direction (Fig. 1, 16) [0020].
Ishikawa is silent regarding the second mating portion is configured to be slidably movable along the slot-shaped first mating portion while mated with the slot-shaped first mating portion.
Henderson teaches the system contains grooves (first mating portion) (Fig. 5A, 501) on an upper surface of a device body (Fig. 5A, 500) [0071]. The operation unit (Fig. 5A, 100) contains a second mating unit (Fig. 5A, 503)[0071] and which can slide on the grooves while coupled (i.e. is slidably movable while mated) [0076].
It would have been obvious to one of ordinary skill in the art to modify the operation unit of Ishikawa so it contains a second mating portion configured to movably mate with the first mating portion, as taught by Henderson, because this provides a substantially easier method for mounting the operation unit on the device body, as recognized by Henderson [0075].
The combination fails to explicitly teach the protruding second mating portion is substantially linearly extended along the predetermined direction.
Cole teaches a medical instrument, directed at the same problem as face by the inventor of coupling an operating unit, which has a modular medical instrument with a removable operation unit (Abstract). This system contains substantially linear protrusions (Fig 1A, 107) which are used to movably mate with recesses in a base device (device body) (Fig. 1B, 108) [0038]. As illustrated in Fig. 1A-1B, the protrusions of the operation device are linear in the same predetermined direction of the recesses of the device body.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the round feet of Henderson with substantially linear protrusions, as taught by Cole, as the substitution for one known slidable coupling member with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the linear feet being used to movably mate the operation unit with the device body are reasonably predictable.
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Ishikawa further teaches wherein the device body is configured to be movable (Fig. 1A, 13), and the slot-shaped first mating portion (Fig. 1A, 16) is substantially linearly extended along a direction perpendicular to a direction of move of the device body [0020] (Fig. 1 the slot is parallel to the handle (which is perpendicular to the direction the user pushes the cart) and the wheels 13 are clearly directed in a movement direction which is perpendicular to the direction of the slot).
Regarding Claim 6, the combination of reference teaches the invention substantially as claimed. Ishikawa is silent regarding wherein a length of the slot-shaped first mating portion in a direction along the predetermined direction is larger than a length of the protruding second mating portion in a direction along the predetermined direction.
Henderson teaches the system contains grooves (slot-shaped first mating portion) (Fig. 5A, 501) on an upper surface of a device body (Fig. 5A, 500) [0071] in a predetermined direction. The operation unit (Fig. 5A, 100) contains a second mating unit (Fig. 5A, 503)[0071] which are shorter in length in the predetermined direction than the first mating unit (Fig. 5A, 500+501) [0071]+[0076].
It would have been obvious to one of ordinary skill in the art to modify the operation unit of Ishikawa so it contains a second mating portion configured to movably mate with the first mating portion and shorter in length along the first predetermined direction than the first mating portion, as taught by Henderson, because this provides a substantially easier method for mounting the operation unit on the device body, as recognized by Henderson [0075].
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Ishikawa further teaches wherein the device body includes a side surface perpendicular to the upper surface (Fig. 1, 11 there is top surface (where 16 is located) and a side surface)), and the slot-shaped first mating portion has wall portions at a first end and a second end in a direction along the predetermined direction (Fig. 1, 16 the recess has edges which form a wall) [0020], for avoiding the first end and the second end of the slot-shaped first mating portion from reaching the side surface (Fig. 1, 16) (Fig. 3, 16) the edges of the groove do not touch the perpendicular wall).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Ishikawa further teaches wherein an opening end surface of the slot-shaped first mating portion (Fig. 1, 16) (Fig. 3, 16) [0020].
The combination fails to explicitly teach the opening end surface being chamfered to be round.
Henderson teaches the slot has round corners (Fig. 5A, 501) [0070]. It is noted that “chamfered” is considered the process use the make the corners of the slots round. When a product and a process appear in the same claim, the determination of patentability is based on the product itself, not the process used to generate the produce (MPEP 2113(I)). In this case, the round corners of Henderson appear capable of being made by chamfering.
It would have been obvious to substitute the corners of Ishikawa so the corners are round, as taught by Henderson, as the substitution for one known corner shape with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having rounded corners are reasonably predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view Henderson, Merritt, and Cole as applied to claim 3 above, and further in view of Zuluaga (U.S PGPub 2009/0062662 A1).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the operation unit is connected with the device body using a cable.
Zuluaga teaches a medical imaging device (Abstract). This device has uses a cable (Fig. 10, 59e+73) to connect the operation unit (Fig. 10, 550) to the device body (Fig. 10, 710) [0083]. This cable is attached at the proximal end of the user interface (Fig. 10, 550) and hangs down (the weight of the cable pulling the operation unit in that direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to connect the operation to the device body using a cable, as taught by Zuluaga, as the substitution for one known electrical coupling method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using the cable to connect the interface with the device body are reasonably predictable. It further would have been obvious to improve the base device of the combination with the known technique of having the cable hangs toward a handle, as taught by Zuluaga, because one of ordinary skill would recognize this provides the predictable result of allowing the user to view the operation unit while standing by the handle, thereby improving the usability of the system (as the user does not need to move after moving the device system to input commands to the operation unit). This configuration would result in the slot-shaped first mating portion of Ishikawa (Fig. 3, 16) substantially linearly extended along a direction perpendicular to a direction in which the operation unit is pulled by a weight of the cable as the cable would pull the device towards the handle.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ishikawa is not relied on to teach an upper surface of the device body is provided with a first mating portion having a length larger than that of the operation unit in a predetermined direction along the upper surface of the device body. However, as noted above, the first mating portion having a length larger than that of the operation unit in predetermined direction along the upper surface of the device body is an obvious variation of Ishikawa, as detailed above. Additionally, the limitation is obvious over Merritt, as detailed above.
Applicant argues that Henderson does not teach "the operation unit is configured to be operable by a user at different positions in a predetermined direction along the upper surface of the device body by moving the operating unit with the second mating portion of the operating unit mating with the first mating portion”. The Examiner disagrees. As detailed above, the limitation is interpreted as a statement of intended use for the device. The Examiner submits that the combination of Ishikawa, Henderson, and Merritt would be capable of having the operating unit at different positions in the predetermined direction, for at least for the reasons detailed above. Therefore, claim 1 remains rejected under 35 USC 103. For similar reasons, dependent claims 2-10 also remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793